PER CURIAM.
The point presented in this interlocutory appeal is that the trial court erred by entering an order denying plaintiffs’ “motion for leave to amend and bring in additional party”. It now appears, from an appeal lodged in this court in a subsequent cause involving the same property, that the plaintiffs made their own opportunity for amendment by filing a new suit and adding the additional party in question as a party-defendant in the new suit.
As above indicated that suit is now being appealed and the questions of law therein are the same as those which would arise in this cause if it were remanded for amendment. Therefore, the questions involved may be disposed of more expeditiously in the second appeal. A further consideration of this appeal would be unpro*574ductive labor. Thus since the rights of the appellants will not be injuriously affected, this appeal is dismissed.
It is so ordered.
CARROLL, CHAS., C. J., and HORTON and PEARSON, JJ., concur.